1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     Youngevity International, et al.,         Case No.: 16-CV-704-BTM-JLB
12                                  Plaintiff,
                                                 ORDER GRANTING IN PART
13     v.                                        PLAINTIFFS’ MOTION FOR
                                                 ATTORNEYS’ FEES [ECF No.
14     Todd Smith, et al.,
                                                 532]
15                               Defendant.
16
17          Pending before the Court is Plaintiffs’ motion for attorneys’ fees and costs.
18   (ECF No. 532). For the reasons discussed below, the Court grants in part
19   Plaintiffs’ motion for attorneys’ fees.
20                                     I. BACKGROUND
21          On February 6, 2018, the Court denied in part and granted in part
22   Plaintiffs’ motion for sanctions for witness tampering and found by clear and
23   convincing evidence that Defendant Todd Smith acted in bad faith and intended
24   to influence Rick Anson’s, CEO and founder of LiveWell, LLC, testimony. (ECF
25   No. 517, 4.) The Court awarded Plaintiffs “reasonable attorney’s fees for the
26   work performed in bringing [the sanctions] motion.” (Id. at 5.) The Court
27   calendared this motion for April 13, 2018.
28          Plaintiffs now request the following award: (1) $8,706.00 for attorneys’ fees

                                                 1
                                                                          16-CV-704-BTM-JLB
1    incurred in submitting the motion for sanctions; (2) $8,798.75 for attorneys’ fees
2    incurred in submitting the reply brief; (3) $ 1,549.00 for attorneys’ fees incurred
3    for work related to Plaintiffs’ application to file the motion for sanctions under
4    seal; (4) $2,730.00 for attorneys’ fees incurred in responding to Defendant’s
5    emergency ex-parte motion for reconsideration; (5) $5,730.00 for attorneys’ fees
6    incurred in submitting this motion; (6) $901.67 for costs of legal research and
7    courtesy copy costs Plaintiffs incurred in submitting the motion for sanctions; and
8    (7) $5,007.50 for attorneys’ fees incurred in submitting the reply brief for this
9    motion. Thus, Plaintiffs request a total of $33,422.92.
10                                     II. DISCUSSION
11         Defendants oppose Plaintiffs’ motion on several grounds. The Court
12   addresses each argument below.
13   A. Fees Related to Plaintiffs’ Motion to File Under Seal
14         Defendants take issue with the fees related to Plaintiffs’ applications to file
15   under seal (ECF Nos. 162, 170). They argue that the applications were not
16   necessary because Plaintiffs could have met and conferred with Defendants over
17   de-designating material prior to filing their motion for sanctions. The failure to do
18   so, Defendants argue, should not penalize them.
19         Defendants’ designated materials included Rick Anson’s entire deposition
20   transcript, and Todd Smith’s text messages to Anson and David Smith. This
21   case has been contentious from its inception, resulting in very little agreement
22   between the parties. The Court does not believe that even if Plaintiffs and
23   Defendants would have met and conferred, they would have reached an
24   agreement regarding such prejudicial material. Therefore, the Court finds that
25   the applications and related hearing were necessary and properly fall within the
26   Court’s award to Plaintiffs.
27   B. Fees Related to Plaintiffs’ Response to Defendants’ Emergency Motion
28         Defendants oppose an award that includes the fees Plaintiffs incurred in

                                                2
                                                                            16-CV-704-BTM-JLB
1    responding to their Emergency Motion for Reconsideration and/or Clarification of
2    this Court’s February 6, 2018 order (ECF No. 522). In addition to awarding
3    Plaintiffs attorneys’ fees, the Court also issued an injunction prohibiting Todd
4    Smith and Wakaya, and related parties from harassing, threatening, intimidating
5    or influencing, or attempting to do so, any of Plaintiffs’ and Counterclaim
6    Defendants’ witnesses, and from communicating with those witnesses except
7    when counsel for Smith or Wakaya are participating in the communication. (ECF
8    No. 517, 6.) Defendants petitioned the Court to reconsider and/or clarify the
9    scope of the injunction.
10         Defendants argue that Plaintiffs should not recover fees related to their
11   response because: (1) they were not required to respond; and (2) Defendants
12   eventually prevailed on the motion. The Court is not persuaded by these
13   arguments. First, Plaintiffs had to respond to preserve their objections to
14   Defendants’ request that they produce a limited list of witnesses they considered
15   to fall within the Court’s injunction. Second, though Defendants prevailed in part
16   on their Emergency Motion, the need for clarification arose from Todd Smith’s
17   misconduct. Thus, the Court finds that these fees fall within the scope of the
18   Court’s award.
19   C. Fees Related to Motion for Fees
20         Defendants also challenge Plaintiffs’ request for fees related to the instant
21   motion. Without citing to any case law, Defendants argue that it is excessive to
22   request fees related to a motion for attorneys’ fees. However, courts routinely
23   grant a party fees for time spent litigating fee applications. Anderson v. Director,
24   Office of Workers Compensation Programs, 91 F.3d 1322, 1325 (9th Cir. 1996)
25   (holding that time spent in preparing fee applications is compensable under 42
26   U.S.C. § 1988); Sure Safe Indus. Inc. v. C & R Pier Mfg., 152 F.R.D. 625, 627
27   (S.D. Cal. 1993) (“Attorneys’ fees in preparation of requests for attorneys’ fees
28   sanctions are recoverable under Rule 37.”); Matlink, Inc. v. Home Depot U.S.A.,

                                               3
                                                                          16-CV-704-BTM-JLB
1    Inc., No. 07cv1994-DMS-BLM, 2008 WL 8504767, at *6 (S.D. Cal. Oct. 27, 2008)
2    (awarding fees after finding a Rule 37 violation for time spent litigating fee
3    application and related reply).
4          Having found that Todd Smith acted in bad faith, the Court has broad
5    discretion to fashion an award that it sees appropriate. See Chambers v.
6    NASCO, Inc., 501 U.S. 32, 44–46 (1991). Thus the Court finds that the fees
7    Plaintiffs incurred in preparing the application for attorneys’ fees are
8    compensable.
9    D. Fees Related to Motion for Sanctions Briefs
10         Lastly, Defendants challenge the fees Plaintiffs incurred in preparing the
11   motion for sanctions and reply brief.
12         In determining an appropriate award of attorneys’ fees the Ninth Circuit has
13   suggested twelve factors which should be considered: (1) the time and labor
14   required; (2) the novelty and difficulty of the questions involved; (3) the skill
15   requisite to perform the legal service properly; (4) the preclusion of other
16   employment by the attorney due to the acceptance of the case; (5) the customary
17   fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
18   client or the circumstances; (8) the amount involved and the results obtained; (9)
19   the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
20   the case; (11) the nature and length of the professional relationship with the
21   client; and (12) awards in similar cases. Kerr v. Screen Extras Guild, 526 F.2d
22   67, 70 (9th Cir. 1975).
23         “[A]n award of attorney’s fees may be based on the affidavits of counsel, so
24   long as they are ‘sufficiently detailed to enable the court to consider all the
25   factors necessary in setting the fees.’” Henry v. Gill Indus., Inc. 983 F.2d 943,
26   946 (9th Cir. 1993) (quoting Williams v. Alioto, 625 F..2d 845, 849 (9th Cir.
27   1980)). “The most useful starting point for determining the amount of a
28   reasonable fee is the number of hours reasonably expended on the litigation

                                                4
                                                                            16-CV-704-BTM-JLB
1    multiplied by the hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).
2    This method, known as the lodestar method, is presumed to be a reasonable fee.
3    Hiken v. DOD, 836 F.3d 1037, 1044 (9th Cir. 2016). Counsel for the prevailing
4    party should “make a good-faith effort to exclude from a fee request hours that
5    are excessive, redundant, or otherwise unnecessary. . . .” Hensley, 461 U.S. at
6    434. Fee applicants also bear the “burden of producing evidence that their
7    requested fees are in line with those prevailing in the community for similar
8    services by lawyers of reasonably comparable skill, experience and reputation.”
9    Chaudry v. City of Los Angeles, 751 F.3d 1096, 1110–11 (9th Cir. 2014). Courts
10   may rely on attorney affidavits and rate determinations in other cases to
11   determine whether a requested rate is in line with the prevailing market rate.
12   Hiken v. DOD, 836 F.3d at 1044.
13         Here, Plaintiffs spent a total of 29.8 hours on the motion for sanctions and
14   45.8 hours on the reply brief. In considering the complexity of the motion, the
15   Court agrees with Plaintiffs that a request for sanctions for witness tampering is
16   not common in federal civil litigation. Moreover, in an effort to avoid a duplication
17   of fees, Plaintiffs only seek reimbursement for 50% of billable time that their law
18   clerk spent preparing the reply. Thus, given the remedies sought by Plaintiffs
19   and the difficulty of the motion, the Court finds that 75.6 hours (minus the time
20   spent researching a referral to the U.S. Attorney’s Office and drafting those
21   sections of the motion and reply brief) is a reasonable amount of time to spend in
22   bringing the motion.
23         As to Plaintiffs’ fee rate, the Court finds that they have produced
24   satisfactory evidence that the hourly rates for their associates and partners are
25   reasonable. Plaintiffs have submitted detailed attorney affidavits and have cited
26   to comparable rates in the Southern District of California. In light of the rates
27   treated as reasonable in this district, Plaintiffs’ rates fall within a reasonable
28   range. See Makaeff v. Trump Univ., LLC, No. 10cv0940–GPC-WVG, 2015 WL

                                                5
                                                                             16-CV-704-BTM-JLB
1    1579000, at *4–5 (S.D. Cal. April 9, 2015). Additionally, Defendants bear “the
2    burden of rebuttal that requires submission of evidence to the district court
3    challenging the accuracy and reasonableness of the hours charged or the facts
4    asserted by the prevailing party in its submitted affidavits.” Hiken, 836 F.3d at
5    1045. Defendants have not met this burden.
6            Todd Smith and Wakaya argue that Youngevity’s fee should be reduced by
7    its lack of success as to sanctions for alleged tampering with the testimony of
8    David Smith and the unsuccessful pursuit of a referral to the U.S. Attorney’s
9    Office. A court can reduce the fee based on partial success. See Dunlap v.
10   Liberty Natural Prods., Inc., 878 F.3d 794, 800 (9th Cir. 2017) (affirming a 50%
11   reduction in attorney’s fees where the plaintiff succeeded on only one of her five
12   claims); Potter v. Blue Shield of CA Life & Health Insurance Co., Nos. 17-56018,
13   17-56020, 17-56023, 2019 WL 719136, at *1 (9th Cir., Feb. 20, 2019) (affirming a
14   70% reduction in attorney’s fees in light of the plaintiff achieving limited success
15   on the merits). However, here, the actions of Todd Smith towards David Smith,
16   while not meriting sanctions, were relevant to the issue of Todd Smith's intent as
17   to Rick Anson. See Fed. R. Evid. 404(b). Thus, the time spent was related to
18   the issue of sanctions overall. However, as to the argument for referral to the
19   U.S. Attorney’s Office, Youngevity clearly did not prevail, and the hours spent on
20   researching that issue and drafting those sections in the motion and reply brief
21   will be deducted. Thus, $2,166.16 will be deducted.1
22           Accordingly, Plaintiffs are awarded $15,338.59 for their work in preparing
23
24
     1 The Court calculates this number based on the cost of researching this issue ($931.50) plus the cost of
25   preparing these sections in the motion and the reply brief. To calculate the cost of drafting the referral section in
     the motion, the Court determined the cost of drafting the motion and divided by 12, because out of the 12 pages
26   in the motion, only 1 was spent on the issue of the referral. To calculate the cost of drafting the referral section in
     the reply, the Court determined the cost of drafting the reply and divided by 10, because out of the 10 pages in
27   the reply, only 1 was spent on the issue of the referral. Thus, the Court determines that drafting the referral
     section in the motion cost $537.46 and that drafting the referral section in the reply cost $689.73. In addition, the
28   Court deducts an additional $7.47, the cost of using Westlaw on September 5, 2017 for research related to the
     referral issue.


                                                                6
                                                                                                      16-CV-704-BTM-JLB
1    the motion and reply brief. The Court does not find a need for any additional
2    reductions.
3                                   III. CONCLUSION
4         For the reasons discussed above, the Court hereby awards Plaintiffs the
5    amount of $31,256.76 pursuant to this Court’s inherent authority and in
6    accordance with its February 6, 2018 order. Todd Smith and Wakaya must pay
7    $31,256.76 to Youngevity by April 3, 2019.
8    IT IS SO ORDERED.
9    Dated: 3/5/19
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7
                                                                       16-CV-704-BTM-JLB
